Citation Nr: 1535681	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-06 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to March 2004.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for anxiety disorder and granted service connection for a right knee disability and assigned a 0 percent rating, effective December 2, 2011.  

In June 2015, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.   

The Board notes that in addition to adjudicating the Veteran's claim for service connection for anxiety disorder, in a July 2014 rating decision, the RO separated the Veteran's claims for service connection as one for PTSD and one for depression.  However, the Court of Appeals for Veterans Claims has held, in the context of claims for psychiatric disorders, that a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD (as reflected on the title page). 

The issue(s) of entitlement to an initial compensable rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-V that is based on reported in-service stressors consistent with the circumstances, conditions, and hardships of his military service and related to his fear of hostile military or terrorist activity; depression is a symptom of his PTSD.
  

CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD with depression is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2015).  VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  The Board finds that the provisions of the interim final rule apply to this case, as the Veteran's claim was pending before the RO for the period after August 4, 2014 and prior to certification to the Board in May 2015.  

If the veteran did not serve in combat, or if the claimed stressor is not related to combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  Generally, the Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

However, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has PTSD as a result of witnessing people getting killed or beaten up while he was stationed in Egypt. 

In July 2014, the RO made a formal finding that there was a lack of information required to verify the Veteran's stressor through the United States Army & Joint Services Records Research Center (JSRRC) in connection with his claim, as the Veteran had not provided the names of the soldiers involved in his described incidents.  However, the Veteran's service personnel records confirm that he had been ordered to active duty in Egypt from January 2003 to July 2003 in support of Operation Enduring Freedom and that he had served in an imminent danger pay area for a contingency operation in Egypt.  The Veteran's military occupational specialty was also shown to be that of infantryman.  As the Veteran served in an imminent danger pay area for a contingency operation as an infantryman, his claimed stressor of witnessing people getting killed or beaten up in Egypt is consistent with fear of hostile military or terrorist actions as well as with the places, types, and circumstances of the Veteran's service.  Thus, his lay statements are sufficient to corroborate his claimed stressor of witnessing people getting killed or beaten up in Egypt.  See 38 C.F.R. § 3.304(f)(3) (2015).  

Turning to the question of whether there is a nexus, or link, between the current shown disability and the in-service stressor, the Board finds that the evidence shows that the Veteran's PTSD is due to his period of service.  Indeed, in a February 2014 VA examination, a VA psychologist/psychiatrist expressly found that the Veteran's reported stressor of witnessing a person getting hit and run over by a car while in Egypt was related to his fear of hostile military or terrorist activity and was enough to satisfy Criterion A of the PTSD diagnostic criteria of DSM-V.  He determined that the Veteran had an Axis I diagnosis of PTSD and found that the Veteran's symptoms of intrusion, persistent avoidance of stimuli, negative alterations in cognitions and mood, and marked alterations in arousal and reactivity (Criteria B, C, D, and E of the PTSD diagnostic criteria of DSM-V) were all associated with the traumatic event of his reported in-service stressor and had lasted more than one month.  The VA examiner also indicated that the Veteran's symptoms included depression.   

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD with depression have been met.  In so finding, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's specific contention is that he suffers chronic mental disability from in-service events.  The chronic mental disability resulting from the in-service events has been clinically identified as PTSD with depression.  As the Board finds that service connection is warranted for PTSD with depression, a full grant of the benefit sought on appeal has been awarded.


ORDER

Entitlement to service connection for PTSD with depression is granted.  





REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for an increased initial rating for a right knee disability.  

The Veteran was last afforded a VA examination for his right knee disability in February 2012, over 3 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that although the last examination is not unduly remote, the Veteran has provided testimony suggesting a change in his knee disability since the last examination.  Specifically, the Veteran essentially testified at his June 2015 hearing that his right knee was manifested by more signs of instability and functional impairment.  He reported that he experienced knee pain in cold weather and while standing or sitting.  He indicated that he had to be careful when walking on elevated terrain and steps.  He explained that at certain times, he would have to wait and pause before making any specific movements so that he did not experience issues with his right knee.  The Veteran maintained that his right knee prevented him from participating in sports or playing and running around the house with his children.  The Veteran also contended that at his February 2012 VA examination, the examiner had not tested for instability of the right knee.  He further explained that although he had experienced pain on motion during the examination, he had not told the examiner due to his military training of not asking questions.  As there may have been changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  
  
Relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his right knee disability since February 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
 
2.  Schedule the Veteran for a VA joints examination to determine the current level of severity of his right knee disability.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests and studies should be performed, including x-rays and range of motion studies in degrees, and the results reported.  

The examiner should conduct a thorough orthopedic examination of the right knee and describe all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

The examiner should also state whether the Veteran's right knee disability results in instability, and if so, whether the instability is slight, moderate, or severe.
     
3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


